Cite as 2013 Ark. 322

                 SUPREME COURT OF ARKANSAS
                                           No.   12-957

SOUTHERN FARM BUREAU                                Opinion Delivered   September 12, 2013
CASUALTY INSURANCE COMPANY
                  PETITIONER
                                                    PETITION FOR WRIT OF
V.                                                  PROHIBITION


                                                    PETITION FOR WRIT OF
STUART PARSONS ET AL.                               PROHIBITION TREATED AS A
                RESPONDENTS                         WRIT OF CERTIORARI AND
                                                    DENIED.


               COURTNEY HUDSON GOODSON, Associate Justice


       Petitioner Southern Farm Bureau Casualty Insurance Company (“Farm Bureau”) has

filed a petition for writ of prohibition in this court, arguing that the circuit court did not have

jurisdiction after ninety days to set aside its previous order. Pursuant to Arkansas Supreme

Court Rule 1-2(a)(3), we have jurisdiction, as this case involves an extraordinary writ. We

treat Farm Bureau’s petition for writ of prohibition as a petition for writ of certiorari and deny

the writ.

       On October 30, 2010, Stuart Parsons was injured in a motorcycle-automobile accident

with an uninsured driver in Searcy. Parsons had uninsured-motorist coverage of $50,000 with

Farm Bureau. As a result of the accident, Parsons subsequently made a claim against his

uninsured-motorist coverage on his policy held by Farm Bureau. He signed a release allowing

Farm Bureau to obtain his medical bills and received a personal-injury protection payment.
                                    Cite as 2013 Ark. 322

Parsons’s medical bills exceeded the $50,000 policy limit.

       On May 17, 2011, Farm Bureau filed a complaint for interpleader, requesting the

circuit court to disburse its uninsured-motorist limits of $50,000. At that time, no other

party, particularly a medical provider, had filed a medical lien or had claimed any interest in

the policy proceeds. Acting pro se, Parsons filed an answer and requested that his uninsured-

motorist policy be paid to him. On November 8, 2011, the circuit court ordered Farm

Bureau to deposit the funds into the court’s registry and to disburse the money accordingly.

Specifically, the court authorized Farm Bureau’s payment into the registry of the court “until

further order of the court” and stated that payment “shall discharge [Farm Bureau] of any

liability in connection with the motorcycle/auto accident of October 30, 2010 that occurred

in Searcy, White County, Arkansas[.]”

       On March 6, 2012, Parsons filed a counterclaim seeking a statutory penalty, interest,

and attorney’s fees. In his counterclaim, Parsons asserted that Farm Bureau allegedly acted in

bad faith by filing an interpleader action instead of paying the money to him. Parsons also

filed a motion to dismiss the interpleader action. Citing Farm Bureau Mutual Insurance

Company v. Guyer, 2011 Ark. App. 710, 386 S.W.3d 682, Parsons asserted that Farm Bureau’s

interpleader action was misplaced because there were no legitimate competing claims to the

money, as no medical liens had been filed or actual claims made asserting entitlement to the

money. In turn, on March 12, 2012, Farm Bureau filed a motion to strike Parsons’s motion

to dismiss the interpleader and counterclaim, arguing primarily that, pursuant to Rule 60 of

the Arkansas Rules of Civil Procedure, the circuit court no longer retained jurisdiction to set


                                              2
                                     Cite as 2013 Ark. 322

aside the November 8, 2011 order because ninety days had passed. Parsons responded that

the circuit court had retained jurisdiction because no final order had been entered.

Alternatively, Parsons asserted that Farm Bureau had misrepresented the law and the facts to

the circuit court by arguing that interpleading the money was appropriate and that the court

had the authority to set aside the order on the basis of fraud.

       On July 11, 2012, the circuit court held a hearing on the pending motions. Following

the hearing, in its August 1, 2012 order, the circuit court vacated its November 8, 2011 order,

thereby allowing Parsons to proceed with his counterclaims of bad faith and breach of contract

against Farm Bureau. Subsequently, Farm Bureau filed a writ of prohibition with this court,

arguing that the circuit court did not have jurisdiction to set aside the November 8, 2011

order after ninety days from the entry of the order. Parsons responded. We took the petition

as a case and ordered the parties to brief the issues.

       Farm Bureau, in support of its petition for writ of prohibition, argues that the circuit

court was wholly without jurisdiction in granting Parsons’s motion to dismiss Farm Bureau’s

complaint for interpleader and in setting aside the November 8, 2011 order authorizing Farm

Bureau to deposit the funds into the court’s registry. Specifically, Farm Bureau contends that

the circuit court was without jurisdiction to set aside the November 8, 2011 order once the

ninety-day limitation contained in Rule 60(a) had elapsed.

       Parsons counters that Farm Bureau mistakenly argues that the circuit court abused its

discretion and that the circuit court’s ruling was simply a valid exercise of its discretion by

either (1) continuing jurisdiction or (2) setting aside or vacating the order pursuant to Rule


                                                3
                                     Cite as 2013 Ark. 322

60. Specifically, Parsons maintains that the circuit court retained jurisdiction to vacate its

order, thereby rendering Rule 60(a) inapplicable and, further, that Rule 60(c)(4) was a

sufficient basis to vacate the order based on fraud or misrepresentation on the court. Parsons

contends that Farm Bureau’s request for a writ of prohibition should be denied because Farm

Bureau has an adequate remedy at law by appealing the judgment.

       The Pulaski County Circuit Court also filed a brief, asserting that it did not abuse its

discretion in granting Parsons’s motion to dismiss the interpleader action. The court asserts

that it acted within its jurisdiction when it vacated its November 8, 2011 order pursuant to

Rule 60(c)(4) because Farm Bureau’s breach of duty to Parsons constituted constructive fraud.

The court also maintains that Farm Bureau’s writ of prohibition should be denied because it

has an adequate remedy at law in the form of an appeal.

       A writ of prohibition is extraordinary relief that is appropriate only when the trial court

is wholly without jurisdiction. Reynolds Metal Co. v. Cir. Ct. of Clark Cnty., 2013 Ark. 287,

___ S.W.3d ___. The purpose of the writ of prohibition is to prevent a court from exercising

a power not authorized by law when there is no adequate remedy by appeal or otherwise.

Parker v. Crow, 2010 Ark. 371, 368 S.W.3d 902. Prohibition is a proper remedy when the

jurisdiction of the trial court depends on a legal, rather than a factual, question. Porocel Corp.

v. Cir. Ct. of Saline Cnty., 2013 Ark. 172. We have repeatedly held that a writ of prohibition

challenging an exercise of jurisdiction, even if erroneous and an abuse of discretion, is an

improper usage of the writ. Savage v. Hawkins, 239 Ark. 658, 391 S.W.2d 18 (1965).

However, a writ of prohibition cannot be invoked to correct an order already entered. White


                                                4
                                    Cite as 2013 Ark. 322

v. Palo, 2011 Ark. 126, 380 S.W.3d 405. Each of the allegations in Farm Bureau’s petition

concerns orders already entered by the circuit court. Because the circuit court has already

acted, a writ of prohibition does not lie. Thompson v. McCain, 2013 Ark. 261, ___ S.W.3d

___.

       On occasion, this court has treated a petition for writ of prohibition as a petition for

writ of certiorari. Patsy Simmons Ltd. P’ship v. Finch, 2010 Ark. 451, 370 S.W.3d 257. A writ

of certiorari is extraordinary relief. Boyd v. Sharp Cnty. Cir. Ct., 368 Ark. 566, 247 S.W.3d

864 (2007). In determining its application, we will not look beyond the face of the record

to ascertain the actual merits of a controversy, or to review a circuit court’s discretionary

authority. Id. Two requirements must be satisfied in order for this court to grant a writ of

certiorari. Id. First, a writ of certiorari lies only when (1) it is apparent on the face of the

record that there has been a plain, manifest, clear, and gross abuse of discretion, or (2) there

is a lack of jurisdiction, an act in excess of jurisdiction on the face of the record, or the

proceedings are erroneous on the face of the record. Id. The second requirement is that there

can be no other adequate remedy but for the writ of certiorari. Id.

       With these requirements in mind, we now consider Farm Bureau’s writ of certiorari.

In terms of subject-matter jurisdiction, the circuit court clearly had jurisdiction to determine

the subject matter in controversy between the parties, namely insurance coverage and its

policy limits. Nat’l Sec. Fire Cas. v. Poksey, 309 Ark. 206, 828 S.W.2d 836 (1992). Further,

Farm Bureau has the opportunity to raise the issues of jurisdiction pertaining to Rule 60, the

finality of the circuit court’s order, and any potential claims of fraud in an appeal. This court


                                               5
                                    Cite as 2013 Ark. 322

has been steadfast in holding that certiorari may not be used as a substitute for appeal. Conner

v. Simes, 355 Ark. 422, 139 S.W.3d 476 (2003). Based on this precedent, we hold that Farm

Bureau has another adequate remedy. Therefore, we deny Farm Bureau’s petition for writ

of certiorari. Further, Parsons’s motion to dismiss the petition for writ of prohibition as moot

is denied.

       Petition for writ of prohibition treated as a writ of certiorari and denied.



       Laser Law Firm, P.A., by: Andy L. Turner and Ben C. Hall, for petitioner.

       Gibson Law Firm, PLLC, by: Jesse J. Gibson, for respondents.




                                               6